UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8017


JAMES STRONG,

                  Plaintiff - Appellant,

             v.

TYRONE MURRAY, South Carolina Department of Corrections
employee;   SAM  DUCKETT,   South   Carolina  Department   of
Corrections   employee;   PHILLIP   ADAMS,   South   Carolina
Department of Corrections employee,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:03-cv-02256-MBS)


Submitted:    November 3, 2009              Decided:   November 17, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Strong, Appellant Pro Se. Andrew Lindemann, Kathy Anne
Rice, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James       Strong      appeals         the    district       court’s        order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint.                             In its final

judgment,      the       district       court       referenced      its     prior     orders

granting the Defendants’ motion for summary judgment in part,

and entered judgment in favor of the Defendants in accordance

with   the    jury’s      verdict       on   the     remaining      claims.         We    have

reviewed the record and Strong’s claims challenging the partial

grant of summary judgment and find no reversible error.                                   Next,

we have considered Strong’s claims regarding the jury trial and

conclude that they are without merit.                       We will reverse a jury’s

verdict only when there is a complete absence of probative facts

to   support       the   jury’s     conclusions.            Sherrill      White     Constr.,

Inc. v. South Carolina Nat’l Bank, 713 F.2d 1047, 1050 (4th Cir.

1983).       Further, in reviewing the jury’s verdict, we do not

weigh the evidence or review the credibility of the witnesses.

United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

Because      the     jury        clearly     believed       the     testimony        of     the

Defendants’        witnesses,       Strong      cannot      show    that     there    was    a

complete     absence        of    probative         facts   to     support    the     jury’s

verdict.

             Accordingly,          we   affirm       the    district      court’s     order.

Strong v. Murray, No. 2:03-cv-02256-MBS (D.S.C. Sept. 11, 2008).

                                                2
We deny the motion for appointment of counsel and dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3